Case 7:16-cr-00510-VB Document 113 Filed 10/02/20 Page 1of1

  
 

 

 

  

 

 

 

UNITED STATES DISTRICT COURT IE ube SDNY “|
SOUTHERN DISTRICT OF NEW YORK | DOCUMENT i a
_ _ x ELECTRONICALLY FILES | |
UNITED STATES OF AMERICA, DOC # | a i
ORDER DATE: rico: [ 0] alia | ! |
y ; maaan eke
; 19 CR 232 (VB) |
DESHAWN SMALLS, ; 16 CR 510-3 (VB)
Defendant. : /
x |
{

Sentencing is adjourned to December 2, 2020, at 11 a.m. The Court will conduct the
sentencing in person in the Courthouse.

Per the SDNY COVID-19 Courthouse Entry Program, anyone who appears at any SDNY
courthouse must complete a questionnaire and have his or her temperature taken. The
questionnaire is located on the Court’s website at: https://www.nysd.uscourts.gov/

- sites/default/files/2020-07/SDNY%20Screening%20Instructions.pdf. Completing the
questionnaire online and ahead of time will save time and effort upon entry. Only those
individuals who meet the entry requirements established by the questionnaire will be permitted
entry. Please contact Chambers if you do not meet the requirements.

Dated: October 1, 2020
White Plains, NY

SO ORDERED:

 

 

Vincent L. Briccetti
United States District Judge
